NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JAN 20 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
HASSAN ABPIKAR,                                  No. 14-16735

              Plaintiff-Appellant,               D.C. No. 5:12-cv-03982-RMW

 v.
                                                 MEMORANDUM*
DWAYNE SANCHEZ, DHS/ICE
Special Federal Agent; et al.,

              Defendants-Appellees.


                  Appeal from the United States District Court
                     for the Northern District of California
                Ronald M. Whyte, Senior District Judge, Presiding

                           Submitted January 11, 2017**
                             San Francisco, California

Before: CLIFTON and M. SMITH, Circuit Judges, and ERICKSON,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Ralph R. Erickson, United States District Judge for the
District of North Dakota, sitting by designation.
      Hassan Abpikar appeals the district court’s order granting Defendants’

motion to dismiss his civil rights action pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). We affirm.

      Like the district court, we conclude that the action was not timely filed under

the applicable two-year statute of limitations, based on Cal. Code of Civ. Proc.

§ 335.1. Abpikar was not “imprisoned on a criminal charge” in order to qualify

him for statutory tolling under Cal. Code of Civ. Proc. § 352.1(a). The terms of his

release, even if they amounted to house arrest, did not so significantly impair his

ability to act. Notably, he pursued other litigation within that time. See Deutch v.

Hoffman, 165 Cal. App. 3d 152, 156 (Ct. App. 1985). Additionally, he also did not

qualify for equitable tolling, as he did not demonstrate that an extraordinary

circumstance stood in the way of filing his complaint within the two-year

limitations period. See Kwai Fun Wong v. Beebe, 732 F.3d 1030, 1052 (9th Cir.

2013) (en banc). Lastly, his complaint did not allege any tort claims under

California law that might have been subject to a three-year limitations period. The

claims were all federal constitutional claims under Bivens, subject to a two-year

limitations period.

      The requests for judicial notice by Abpikar, filed January 20, 2015, and by

Defendants, in the answering brief at 6 n.2, are granted.

      AFFIRMED.


                                          2